DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., “Molecular-scale neural nets: an approach to the self-assembly of molecular networks” (Taylor) in view of Williams et al., U.S. Patent Application Publication No. 2007/0090344 (Williams).
Regarding claim 1, Taylor teaches a method for tuning the conductance of a molecular network, the method comprising: 
providing a network of covalently bound molecular entities [Molecular network formed with covalent bonds. Taylor section 1, 6th – 7th paragraphs], wherein each of the molecular entities comprises: 
a branching junction [Each molecular comprises a protein. Taylor at section 3, 1st paragraph; Fig 1a]; 
M branches branching from said branching junction, M ≥ 3, each of the M branches comprising an aliphatic group [Spacers connected the protein to the ligands. See Taylor at section 3, 1st paragraph; Fig 1a. The molecular connects to ≥ 3 other molecules via the spaces (i.e. branches) and ligands (i.e. linkers). See Taylor at section 5, 1st paragraph; Fig. 7(a) and 7(c). Aliphatic spacers are used. Taylor at section 4.6, 4th paragraph]; and 
M linkers, each terminating a respective one of the M branches, and wherein each of the M linkers is covalently bound to one of the linkers of another one of the molecular entities of the network [Ligands (i.e. linkers) connect to the protein via the spacers (i.e. branches) interlink molecules by binding to another molecule’s ligand. See Taylor at section 3, 1st paragraph; section 5, 1st paragraph; Fig. 7(a)-(c). The ligands (i.e. linkers) are covalently bound. Taylor at section 1, 7th paragraph; section 5.4, 6th paragraph], and 
Taylor doesn’t teach tuning the electrical conductance of molecular entities of a subset of the molecular entities of the network. In the same field of molecular networks, Williams teaches tuning the electrical conductance of molecular entities of a subset of the molecular entities of the network [Electrodes are used to tune the electrical conductance of molecules. Williams at paragraphs 75, 78, and 132]. Williams teaches that changing the conductance, an electrical state, enables programming the molecules into a desired states [Williams at paragraph 78]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the molecular network of Taylor to further include tuning the electrical conductance of molecular entities of a subset of the molecular entities of the network, as taught by Williams, in order to enable programming the molecules into desired states.

Regarding claim 2, Taylor, as modified, teaches the method according to claim 1, wherein, for each of the molecular entities, one or each of said branching junction, said branches, and said each of the M linkers comprises one or more aromatic rings [The biotin ligands (i.e. linkers) are aromatic (i.e. comprising an aromatic ring). Taylor at section 4.6, 2nd and 5th paragraphs].


Regarding claim 13, Taylor teaches an information processing apparatus, comprising: 
a support [Surface. Taylor at section 5.2.2, 1st paragraph]; 
a network of covalently bound molecular entities, arranged on the support [Molecular network formed with covalent bonds. Taylor section 1, 6th – 7th paragraphs], wherein each of the molecular entities comprises: 
a branching junction [Each molecular comprises a protein. Taylor at section 3, 1st paragraph; Fig 1a]; 
M branches branching from said branching junction, M ≥ 3, each of the M branches comprising an aliphatic group [Spacers connected the protein to the ligands. See Taylor at section 3, 1st paragraph; Fig 1a. The molecular connects to ≥ 3 other molecules via the spaces (i.e. branches) and ligands (i.e. linkers). See Taylor at section 5, 1st paragraph; Fig. 7(a) and 7(c). Aliphatic spacers are used. Taylor at section 4.6, 4th paragraph]; and 
M linkers, each terminating a respective one of the M branches, wherein each of the M linkers is covalently bound to one of the linkers of another one of the molecular entities of the network [Ligands (i.e. linkers) connect to the protein via the spacers (i.e. branches) interlink molecules by binding to another molecule’s ligand. See Taylor at section 3, 1st paragraph; section 5, 1st paragraph; Fig. 7(a)-(c). The ligands (i.e. linkers) are covalently bound. Taylor at section 1, 7th paragraph; section 5.4, 6th paragraph], and 
Taylor doesn’t teach: a tuning system comprising one or more contacting elements, the latter configured in the tuning system so as to contact molecular entities of the network, for the tuning system to tune the electrical conductance of molecular entities of a subset of the molecular entities of the network, in operation. In the same field of molecular networks, Williams teaches a tuning system comprising one or more contacting elements, the latter configured in the tuning system so as to contact molecular entities of the network, for the tuning system to tune the electrical conductance of molecular entities of a subset of the molecular entities of the network, in operation [Electrodes (i.e. contacting elements) enable the tuning of the electrical conductance of molecules. Williams at paragraphs 75, 78, and 132]. Williams teaches that changing the conductance, an electrical state, enables programming the molecules into a desired states [Williams at paragraph 78]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the molecular network of Taylor to further include: a tuning system comprising one or more contacting elements, the latter configured in the tuning system so as to contact molecular entities of the network, for the tuning system to tune the electrical conductance of molecular entities of a subset of the molecular entities of the network, in operation, as taught by Williams, in order to enable programming the molecules into desired states.

Regarding claim 17, Taylor, as modified, teaches the information processing apparatus according to claim 13, wherein said support comprises a set of electrical contacts arranged on a surface of the support, onto which the network of covalently bound molecular entities extends, each of the contacts contacting one or more of the molecular entities of the molecular network [Electrodes are arranged on a substrate having the molecular devices. See Williams at paragraph 34, 64, and 106].

Regarding claim 19, Taylor, as modified, teaches the information processing apparatus according to claim 13, wherein said support comprises an insulating surface [The wire/electrode is formed on an insulator. See Williams at claim 23].


Allowable Subject Matter
Claims 3-12, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, doesn’t teach or suggest (in combination with all other features of the respective claims):
“for each of the molecular entities, said branching junction comprises a first aromatic ring and each of the M linkers comprises a second aromatic ring, the latter covalently bound to an aromatic ring of one of the linkers of another molecular entity of the network” as recited in claim 3;
“the electrical conductance of said molecular entities is tuned via a nanoscale probe” as recited in claim 4;
“the electrical conductance of said molecular entities is tuned so as to train the molecular network with respect of a set of feature vectors” as recited in claim 8;
“the one or more contacting elements comprise one or more nano scale probes and the tuning system further comprises a motion system to move the one or more nanoscale probes and thereby tune the electrical conductance of said molecular entities, in operation” as recited in claim 14; and
“said electrical contacts are arranged at a periphery of the support, so as to contact edge molecular entities of the molecular network” as recited in claim 18.
Claims 5-7, 9-12, 15, and 16 depend from one of claims 3, 4, 8, and 14 and are considered allowable for at least the reasons given above for claims 3, 4, 8, and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandyopadhyay et al. “Smallest artificial molecular neural-net for collective and emergent information processing”, teaches constructing a functional neural network using 2-bit molecular switches as neurons on top of a substrate.
Huang et al., “Molecular Neuron: From Sensing to logic computation, information encoding, and encryption”, teaches a molecular neural network model using molecular groups as “dendrites” and molecular matrix as “soma”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123